DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
The following final office action is in response to the applicant’s amendment filed on Sept. 23, 2021.
The applicant’s amendments to Claims 1, 15, and 20 have been acknowledged.
The applicant’s amendments to Claims 1 and 20 have necessitated the new grounds of rejection set forth in this office action.
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to Provisional Application No. 62/540,207, filed August 2, 2017, and Provisional Application No. 62/616,264, filed January 11, 2018 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on Sept. 23, 2021 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, 10, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 20160225192 A1) in view of Haverkamp (US 20170292827 A1), Yu (US 20160035108A1), and further in view of Reiter et al. (US 20150297313 A1).
Regarding Claim 1, Jones et al. hereinafter Jones discloses a system for tracking an object within a surgical field (abstract), the system comprising:
a mesh of cameras distributed around the surgical field, the mesh of cameras including at least three cameras (Fig.14 – 902 two cameras in the camera system, 100 head mounted display can include a camera as disclosed in Para [0032]), wherein each camera in the mesh of cameras is in a known position and orientation relative to the surgical field (Para [0091] – “In the illustrated example, the camera system 902 includes two sets of cameras spaced apart by a known distance and relative orientation.”, Para [0006] -  “The at least one camera is configured to observe reference markers connected to the head mounted display, reference markers connected to a patient, and reference markers connected to a surgical tool located within a surgical room.”, therefore the position of the camera on the head mounted display is also known);
a computing system communicatively coupled to the mesh of cameras, the computing system including a processor and a memory device (Para [0006] – “The computer equipment is configured to compute the relative location and orientation of the reference markers connected to the head mounted display and the reference markers connected to the patient based on processing a video signal from the at least one camera.”), the memory device including instructions that, when executed by the processor, cause the computing system to:
determine, from the tracking data, a position and an orientation of the tracked object within a virtual three-dimensional coordinate system (Para [0093] – “The patient model coordinates data can be generated based on the position and orientation of the tracking markers 906 attached to the patient transformed to the unified coordinate system, and the tool coordinates data can be generated based on the position and orientation of the tracking markers 908 attached to the surgery tool transformed to the unified coordinate system.”, Abstract – “The computer equipment generates a three dimensional anatomical model using patient data created by medical imaging equipment, and rotates and scales at least a portion of the three dimensional anatomical model based on the relative location and orientation  ; and
output the position and the orientation of the tracked object (Para [0093] – “ the relative positioning component 916 outputs sight coordinates data, patient model coordinates data, and tool coordinates data to an image generator 918.”).
Conversely Jones does not teach receive synchronized image captures from the at least three cameras in the mesh of cameras wherein at least a portion of the synchronized image captures include information indicative of a position and orientation of a tracked object within the surgical field;
analyze the synchronized image captures, to detect that a sight line from at least one camera of the at least three cameras to the tracked object is at least partially obstructed, the detection based on a respective synchronized image capture including insufficient tracking strength indicator information;
generate tracking data for the tracked object using only data captured by cameras of the mesh of cameras, wherein the tracking data is generated from information extracted from at least two image captures, having sufficient tracking strength indicator information that transgresses a predetermined threshold, of at least two cameras of the at least three cameras, the tracking data generated without using an image capture corresponding to the at least one camera with the sight line at least partially obstructed, wherein the pre-determined threshold is set to avoid false positive tracking identifications;
However Haverkamp discloses receive synchronized image captures from the at least three cameras in the mesh of cameras (Para [0075] – “This enables for example an automated, temporal synchronization of the external tracking sensor 32 (cameras 34, 36) and of the mobile computer device 20 with the first optical sensor 22 incorporated therein.”, the first optical sensor is a camera embedded in the mobile computer however Para [0031] discloses that the external tracking sensor may comprise more than two cameras) wherein at least a portion of the synchronized image captures include information indicative of a position and orientation of a tracked object (Para [0070] – “a pose within the surgical field (Jones discloses a mesh of cameras in a surgical field as sited above);
of the at least three cameras (Para [0031] discloses that the external tracking sensor may comprise more than two cameras)
Jones and Haverkamp are both analogous arts considering they are both in the field of position tracking.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones to incorporate the retrieval of three synchronized images of Haverkamp to achieve the same results. One would have motivation to combine because the motion is relative compared to another object and “the bandwidth or computing power can be saved and the stability of the so-called position fix can also be increased.” (Para [0038]).
Conversely Jones and Haverkamp do not teach analyze the synchronized image captures, to detect that a sight line from at least one camera […] to the tracked object is at least partially obstructed, the detection based on a respective synchronized image capture including insufficient tracking strength indicator information;
generate tracking data for the tracked object using only data captured by cameras of the mesh of cameras, wherein the tracking data is generated from information extracted from at least two image captures, having sufficient tracking strength indicator information that transgresses a predetermined threshold, of at least two cameras of the at least three cameras, the tracking data generated without using an image capture corresponding to the at least one camera with the sight line at least partially obstructed, wherein the pre-determined threshold is set to avoid false positive tracking identifications;
However Yu discloses analyze the synchronized image captures, to detect that a sight line from at least one camera […] to the tracked object is at least partially obstructed (Para [0416] – “FIG. 41 is a determines which remaining cameras can see that marker.” Therefore the system analyzes the images to determine which cameras may have an obstructed viewpath, Para [0144] "In other embodiments, the motion data feed generator 324 can be configured to sync the timing of the motion tracking system 102 with the scanner controller 106.", therefore it is interpreted the cameras of the motion tracking system are synced so that the motion data feed generator can be synced with the motion tracking system), the detection based on a respective synchronized image capture including insufficient tracking strength indicator information (Para [0144] "In other embodiments, the motion data feed generator 324 can be configured to sync the timing of the motion tracking system 102 with the scanner controller 106.", therefore it is interpreted the cameras of the motion tracking system are synced so that the motion data feed generator can be synced with the motion tracking system, Para [0344] – “This disclosure previously described some embodiments in which a MRI Head Tracker (or other motion tracking system) may take real-time input from two 2D imaging sensors and analyze the data to determine and report motions in six degrees of freedom with minimal latency. Some of those embodiments are configured to detect and measure three centroid positions on the marker and utilize those positions to determine the position of the patient's head, by combining data from the two images of the marker to generate six unique principal quantities” therefore to determine the 3D pose six degrees of freedom are determined utilizing the positions of the three centroids from at least two images, as shown in Fig. 2A a marker contains three reference points with three centroids, Para [0416] – “Regardless of what happened, for each marker the system at block 4106 determines which remaining cameras can see that marker” therefore it is interpreted the tracking strength indicator to determine if an a camera can see the marker is based on all three centroids being captured or not in an image);
generate tracking data for the tracked object using only data captured by cameras of the mesh of cameras wherein the tracking data is generated from information extracted from at least two image captures (Para [0034] – “In certain embodiments, a system for tracking a moving target having up to six degrees of freedom and rapidly determining positions of the moving target comprises: an optical target fixed to the moving target, the optical target defining a target point; at least two cameras positioned so as to view the optical target from different directions with each of the at least two cameras being adapted to record two-dimensional images of the optical target”), having sufficient tracking strength indicator information that transgresses a predetermined threshold (Para [0344] – “Some of those embodiments are configured to detect and measure three centroid positions on the marker and utilize those positions to determine the position of the patient's head, by combining data from the two images of the marker to generate six unique principal quantities” therefore to determine the 3D pose six degrees of freedom are determined utilizing the positions of the three centroids from at least two images, as shown in Fig. 2A a marker contains three reference points with three centroids, Para [0416] – “Regardless of what happened, for each marker the system at block 4106 determines which remaining cameras can see that marker” therefore it is interpreted the threshold of the tracking strength indicator to determine if an a camera can see all three centroids of the marker is based on all three centroids being captured or not in an image), of at least two cameras of the at least three cameras (Para [0346] – “In some embodiments, the system may be able to seamlessly deal with blocking or obstructing of the viewpath of one or more cameras. For example, if there are initially three cameras that can see a marker but one camera's viewpath becomes blocked, such as by the patient's arm, then the system may be able to use the other two cameras with unobstructed viewpaths to determine the marker (or markers) position”, therefore the system determines which cameras have an unobstructed viewpaths [sufficient tracking strength]), the tracking data generated without using an image capture corresponding to the at least one camera with the sight line at least partially obstructed (Para [0346] – “In some embodiments, 
Jones and Yu are both analogous arts considering they are both in the field of position tracking using cameras in a medical environment.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones to incorporate the obstruction analysis of Yu to achieve the same results. One would have motivation to combine because “the embodiments disclosed herein relate to a patient motion tracking system that can track patient movement with translation accuracies of about 0.1 mm and angle accuracies of about 0.1 degrees.” (Para [0119]).
Conversely Jones, Haverkamp, and Yu do not teach wherein the pre-determined threshold is set to avoid false positive tracking identifications;
However Reiter et al. hereinafter Reiter discloses wherein the pre-determined threshold is set to avoid false positive tracking identifications (Para [0079] – “Also, by using the pixel labeling method described above, the system of the present disclosure is able to tell more accurately when parts of the tool are occluded. For example, if the metal tool tip is occluded then the pixel labeling won't label the incorrect pixels from the occluder as metal, and false positives will be avoided”, therefore there is a threshold for labeling the pixels as metal or not which avoids false positives in tool tracking when the tool is occluded);
Reiter is an analogous art considering it is in the field of tracking objects in a surgical environment.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones to incorporate the avoidance of false positive tracking of 
Regarding Claim 2, Jones, Haverkamp, Yu, and Reiter disclose all the elements of the claimed invention as cited in Claim 1.
Conversely Jones does not teach the instructions to analyze the synchronized image captures further includes instructions that cause the computing system to:
determine a tracking strength indicator for each image in the synchronized image captures; and
utilize each image of the synchronized image captures that includes a tracking strength indicator that exceeds a predetermined threshold.
However Yu discloses determine a tracking strength indicator for each image in the synchronized image captures (Para [0416] – “FIG. 41 is a flow chart that illustrates an example embodiment of how the system may adapt to the addition or removal of cameras/markers (e.g. a view path becoming unobstructed or obstructed) using the generalized six-degrees-of-freedom algorithm…Regardless of what happened, for each marker the system at block 4106 determines which remaining cameras can see that marker.” Therefore the system analyzes the images to determine which cameras may have an obstructed viewpath [determining a tracking strength indicator], Para [0144] "In other embodiments, the motion data feed generator 324 can be configured to sync the timing of the motion tracking system 102 with the scanner controller 106.", therefore it is interpreted the cameras of the motion tracking system are synced so that the motion data feed generator can be synced with the motion tracking system); and
utilize each image of the synchronized image captures that includes a tracking strength indicator that exceeds a predetermined threshold (Para [0346] – “In some embodiments, the system may be able to seamlessly deal with blocking or obstructing of the viewpath of one or more cameras. For example, if three centroid positions on the marker and utilize those positions to determine the position of the patient's head, by combining data from the two images of the marker to generate six unique principal quantities” therefore to determine the 3D pose six degrees of freedom are determined utilizing the positions of the three centroids from at least two images, as shown in Fig. 2A a marker contains three reference points with three centroids, Para [0416] – “Regardless of what happened, for each marker the system at block 4106 determines which remaining cameras can see that marker” therefore it is interpreted the threshold of the tracking strength indicator to determine if an a camera can see the marker is based on all three centroids being captured or not in an image).
Jones and Yu are both analogous arts considering they are both in the field of position tracking using cameras in a medical environment.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones to incorporate the obstruction analysis of Yu to achieve the same results. One would have motivation to combine because “the embodiments disclosed herein 
Regarding Claim 3, Jones, Haverkamp, Yu, and Reiter disclose all the elements of the claimed invention as cited in Claims 1 and 2.
Conversely Jones does not teach the instructions to determine the tracking strength indicator include instructions that determine how much of an aspect of the tracked object is occluded in each image of the synchronized image captures.
However Yu discloses the instructions to determine the tracking strength indicator include instructions that determine how much of an aspect of the tracked object is occluded in each image of the synchronized image captures (Para [0144] "In other embodiments, the motion data feed generator 324 can be configured to sync the timing of the motion tracking system 102 with the scanner controller 106.", therefore it is interpreted the cameras of the motion tracking system are synced so that the motion data feed generator can be synced with the motion tracking system, Para [0344] – “This disclosure previously described some embodiments in which a MRI Head Tracker (or other motion tracking system) may take real-time input from two 2D imaging sensors and analyze the data to determine and report motions in six degrees of freedom with minimal latency. Some of those embodiments are configured to detect and measure three centroid positions on the marker and utilize those positions to determine the position of the patient's head, by combining data from the two images of the marker to generate six unique principal quantities” therefore to determine the 3D pose six degrees of freedom are determined utilizing the positions of the three centroids from at least two images, as shown in Fig. 2A a marker contains three reference points with three centroids, Para [0416] – “Regardless of what happened, for each marker the system at block 4106 determines which remaining cameras can see that marker”, therefore the system has instructions to determine which cameras can see the marker it is interpreted these instructions are based on the method used to determine the .
Jones and Yu are both analogous arts considering they are both in the field of position tracking using cameras in a medical environment.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones to incorporate the obstruction analysis of Yu to achieve the same results. One would have motivation to combine because “the embodiments disclosed herein relate to a patient motion tracking system that can track patient movement with translation accuracies of about 0.1 mm and angle accuracies of about 0.1 degrees.” (Para [0119]).
Regarding Claim 4, Jones, Haverkamp, Yu, and Reiter disclose all the elements of the claimed invention as cited in Claims 1, 2, and 3.
Conversely Jones does not teach the tracked object includes a tracking frame with a plurality of tracking markers; and
determining how much of the aspect of the tracked object is occluded includes determining how many of the plurality of tracking markers are visible in each image of the synchronized image captures.
However Yu discloses the tracked object includes a tracking frame with a plurality of tracking markers (Fig. 6C shows the tracked object [the head] with three tracking markers [one on the mouth and two on the four head], each marker containing three reference points); and
determining how much of the aspect of the tracked object is occluded includes determining how many of the plurality of tracking markers are visible in each image of the synchronized image captures (Para [0144] "In other embodiments, the motion data feed generator 324 can be configured to sync the timing of the motion tracking system 102 with the scanner controller 106.", therefore it is interpreted the cameras of the motion tracking system are synced so that the motion data feed generator can be synced with the motion tracking system, Para [0344] – “This disclosure previously described some three centroid positions on the marker and utilize those positions to determine the position of the patient's head, by combining data from the two images of the marker to generate six unique principal quantities” therefore to determine the 3D pose six degrees of freedom are determined utilizing the positions of the three centroids from at least two images, as shown in Fig. 2A a marker contains three reference points with three centroids, Para [0416] – “Regardless of what happened, for each marker the system at block 4106 determines which remaining cameras can see that marker”, therefore the system has instructions to determine which cameras can see the marker it is interpreted these instructions are based on the method used to determine the position where three centroid positions of the marker are used therefore occlusion is determined based on all three centroid positions being visible).
Jones and Yu are both analogous arts considering they are both in the field of position tracking using cameras in a medical environment.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones to incorporate the obstruction analysis of Yu to achieve the same results. One would have motivation to combine because “the embodiments disclosed herein relate to a patient motion tracking system that can track patient movement with translation accuracies of about 0.1 mm and angle accuracies of about 0.1 degrees.” (Para [0119]).
Regarding Claim 7, Jones, Haverkamp, Yu, and Reiter disclose all the elements of the claimed invention as cited in Claim 1.
Jones further teaches the system further comprising a display configured to receive and display the position and the orientation of the tracked object (Para [0093] – “ the relative positioning component 916 outputs sight coordinates data, patient model coordinates data, and tool coordinates .
Regarding Claim 10, Jones, Haverkamp, Yu, and Reiter disclose all the elements of the claimed invention as cited in Claim 1.
Conversely Jones does not teach the instructions further cause the computing system to add an additional camera to the mesh of cameras, and receive synchronized image captures from the additional camera.
However Yu discloses the instructions further cause the computing system to add an additional camera to the mesh of cameras (Para [0416] – “FIG. 41 is a flow chart that illustrates an example embodiment of how the system may adapt to the addition or removal of cameras/markers (e.g. a view path becoming unobstructed or obstructed) using the generalized six-degrees-of-freedom algorithm.”), and receive synchronized image captures from the additional camera (Para [0416] – “At block 4108, the system then uses image data only from cameras with an unobstructed viewpath with a given marker, which was determined at block 4106.”, therefore then an unobstructed camera is added image captures from that camera are received and used for tracking the object, Para [0144] "In other embodiments, the motion data feed generator 324 can be configured to sync the timing of the motion tracking system 102 with the scanner controller 106.", therefore it is interpreted the cameras of the motion tracking system are synced so that the motion data feed generator can be synced with the motion tracking system).
Jones and Yu are both analogous arts considering they are both in the field of position tracking using cameras in a medical environment.

Regarding Claim 13, Jones, Haverkamp, Yu, and Reiter disclose all the elements of the claimed invention as cited in Claim 1.
Jones further discloses a wearable headset configured to display data corresponding to the position and the orientation of the tracked object, overlaid with at least one of the tracked object, an instrument attached to the tracked object, or an anatomical element attached to the tracked object (Para [0093] – “ the relative positioning component 916 outputs sight coordinates data, patient model coordinates data, and tool coordinates data to an image generator 918.”, Para [0094] – “The image generator 918 transforms the patient model (e.g., from the imaging equipment 830) to a present perspective view of a wearer of the HMD 100 mapped to a corresponding object within the FOV of the display screen 110 which is modeled by the patient model. The image generator 918 provides video generated based on the transformed patient model to the HMD 100 for display as a visual model that is dynamically oriented and scaled as a graphical overlay on the surgical site 804”, Fig. 14 shows markers 908 that are attached to the surgical tool therefore it is interpreted both the tool and the markers would be displayed).
Regarding Claim 14, Jones, Haverkamp, Yu, and Reiter disclose all the elements of the claimed invention as cited in Claims 1 and 13.
Jones further discloses the wearable headset includes one of the at least three cameras in the mesh of cameras (Para [0032] – “The HMD 100 may include at least one camera facing away from the user that outputs video and/or other images for processing and relay to other HMDs 100 worn by other .)
Regarding Claim 20, Jones discloses At least one non-transitory machine-readable medium including instructions for tracking an object within a surgical field, which when executed by a processor, cause the processor to (Para [0006] – “The computer equipment is configured to compute the relative location and orientation of the reference markers connected to the head mounted display and the reference markers connected to the patient based on processing a video signal from the at least one camera.”):
determine, based on the tracking data, a position and an orientation of the tracked object within a virtual three-dimensional coordinate system (Para [0093] – “The patient model coordinates data can be generated based on the position and orientation of the tracking markers 906 attached to the patient transformed to the unified coordinate system, and the tool coordinates data can be generated based on the position and orientation of the tracking markers 908 attached to the surgery tool transformed to the unified coordinate system.”, Abstract – “The computer equipment generates a three dimensional anatomical model using patient data created by medical imaging equipment, and rotates and scales at least a portion of the three dimensional anatomical model based on the relative location and orientation of the reference markers,” therefore the position and orientation of the tool are tracked in a three-dimensional coordinate system); and
output the position and the orientation of the tracked object (Para [0093] – “the relative positioning component 916 outputs sight coordinates data, patient model coordinates data, and tool coordinates data to an image generator 918.”).
receive synchronized image captures from a plurality of cameras in a mesh of cameras, wherein the plurality of cameras includes at least three cameras distributed around the surgical field, the received synchronized image captures including a first image from a first camera, a second image from a second camera, and a third image from a third camera, wherein at least a portion of the synchronized image captures include information indicative of a position and orientation of a tracked object within the surgical field;
analyze the synchronized image captures, including identifying tracking strength indicator information for each of the first image, the second image, and the third image and detecting that at least one of the synchronized image captures includes insufficient tracking strength indicator information, to generate tracking data for the tracked object, wherein the tracking data is generated from information extracted from at least two of the first image, the second image, and the third image, the at least two having sufficient strength indicator information that transgresses a pre-determined threshold, wherein the pre-determined threshold is set to avoid false positive tracking identifications;
However Haverkamp discloses receive synchronized image captures from a plurality of cameras in a mesh of cameras, wherein the plurality of cameras includes at least three cameras (Para [0075] – “This enables for example an automated, temporal synchronization of the external tracking sensor 32 (cameras 34, 36) and of the mobile computer device 20 with the first optical sensor 22 incorporated therein.”, the first optical sensor is a camera embedded in the mobile computer however Para [0031] discloses that the external tracking sensor may comprise more than two cameras)  distributed around the surgical field (Jones discloses a mesh of cameras distributed in a surgical field as cited above in Claim 1), the received synchronized image captures including a first image from a first camera, a second image from a second camera, and a third image from a third camera, wherein at least a portion of the synchronized image captures include information indicative of a position and orientation of a tracked object (Para [0070] – “a pose determination unit 30 comprising a tracking sensor 32 for capturing data within the surgical field (Jones discloses a mesh of cameras distributed in a surgical field to track an object as cited above in Claim 1);
Jones and Haverkamp are both analogous arts considering they are both in the field of position tracking.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones to incorporate the obstruction analysis of Haverkamp to achieve the same results. One would have motivation to combine because the motion is relative compared to another object and “the bandwidth or computing power can be saved and the stability of the so-called position fix can also be increased.” (Para [0038]).
Conversely Jones and Haverkamp do not teach analyze the synchronized image captures, including identifying tracking strength indicator information for each of the first image, the second image, and the third image and detecting that at least one of the synchronized image captures includes insufficient tracking strength indicator information, to generate tracking data for the tracked object, wherein the tracking data is generated from information extracted from at least two of the first image, the second image, and the third image, the at least two having sufficient strength indicator information that transgresses a pre-determined threshold, wherein the pre-determined threshold is set to avoid false positive tracking identifications;
However Yu discloses analyze the synchronized image captures, including identifying tracking strength indicator information for each of the first image, the second image, and the third image (Para [0416] – “FIG. 41 is a flow chart that illustrates an example embodiment of how the system may adapt to the addition or removal of cameras/markers (e.g. a view path becoming unobstructed or obstructed) using the generalized six-degrees-of-freedom algorithm…Regardless of what happened, for each marker the system at block 4106 determines which remaining cameras can see that marker.” Therefore the and detecting that at least one of the synchronized image captures includes insufficient tracking strength indicator information (Para [0346] – “For example, if there are initially three cameras that can see a marker but one camera's viewpath becomes blocked, such as by the patient's arm, then the system may be able to use the other two cameras with unobstructed viewpaths to determine the marker (or markers) position”, therefore the tracking strength is being monitored and the system removes a camera when there is insufficient tracking strength indicator information, Para [0344] – “This disclosure previously described some embodiments in which a MRI Head Tracker (or other motion tracking system) may take real-time input from two 2D imaging sensors and analyze the data to determine and report motions in six degrees of freedom with minimal latency. Some of those embodiments are configured to detect and measure three centroid positions on the marker and utilize those positions to determine the position of the patient's head, by combining data from the two images of the marker to generate six unique principal quantities” therefore to determine the 3D pose six degrees of freedom are determined utilizing the positions of the three centroids of the marker from at least two images, Para [0416] – “Regardless of what happened, for each marker the system at block 4106 determines which remaining cameras can see that marker” therefore it is interpreted the tracking strength indicator to determine if an a camera can see the marker is based on , to generate tracking data for the tracked object, wherein the tracking data is generated from information extracted from at least two of the first image, the second image, and the third image (Para [0034] – “In certain embodiments, a system for tracking a moving target having up to six degrees of freedom and rapidly determining positions of the moving target comprises: an optical target fixed to the moving target, the optical target defining a target point; at least two cameras positioned so as to view the optical target from different directions with each of the at least two cameras being adapted to record two-dimensional images of the optical target”), the at least two having sufficient tracking strength indicator information that transgresses a pre-determined threshold (Para [0346] – “In some embodiments, the system may be able to seamlessly deal with blocking or obstructing of the viewpath of one or more cameras. For example, if there are initially three cameras that can see a marker but one camera's viewpath becomes blocked, such as by the patient's arm, then the system may be able to use the other two cameras with unobstructed viewpaths to determine the marker (or markers) position”, therefore the system determines which cameras have an unobstructed viewpaths [sufficient tracking strength], Para [0344] – “Some of those embodiments are configured to detect and measure three centroid positions on the marker and utilize those positions to determine the position of the patient's head, by combining data from the two images of the marker to generate six unique principal quantities”, Para [0416] – “Regardless of what happened, for each marker the system at block 4106 determines which remaining cameras can see that marker”, therefore because the positions of the three centroids are used to determine the position of the patients head it is interpreted the three centroids need to be seen in each image, therefore the three centroids is interpreted as the tracking strength indicator and a camera is added or removed based on this threshold),
Jones and Yu are both analogous arts considering they are both in the field of position tracking using cameras in a medical environment.

Conversely Jones, Haverkamp, and Yu do not teach wherein the pre-determined threshold is set to avoid false positive tracking identifications;
However Reiter et al. hereinafter Reiter discloses wherein the pre-determined threshold is set to avoid false positive tracking identifications (Para [0079] – “Also, by using the pixel labeling method described above, the system of the present disclosure is able to tell more accurately when parts of the tool are occluded. For example, if the metal tool tip is occluded then the pixel labeling won't label the incorrect pixels from the occluder as metal, and false positives will be avoided”, therefore there is a threshold for labeling the pixels as metal or not which avoids false positives in tool tracking when the tool is occluded);
Reiter is an analogous art considering it is in the field of tracking objects in a surgical environment.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones to incorporate the avoidance of false positive tracking of Reiter to achieve the same results. One would have motivation to combine because “the system of the present disclosure is able to tell more accurately when parts of the tool are occluded” (Para [0079]) therefore improving the avoidance of false positives.
Claims 5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 20160225192 A1) in view of Haverkamp (US 20170292827), Yu (US 20160035108A1), Reiter et al. (US 20150297313 A1), and further in view of Lampotang et al. (US 20100159434 A1).
Regarding Claim 5, Jones, Haverkamp, Yu, and Reiter disclose all the elements of the claimed invention as cited in Claim 1.
Jones further teaches the mesh of cameras includes at least two pairs of cameras, each pair of cameras including two cameras fixedly positioned in a respective housing (Fig. 14 shows two cameras which are interpreted to each be a pair of cameras in a housing with the white portion being the housing and black portions being the cameras); and
the tracked object includes a plurality of reflective marker components arranged rigidly in a specified orientation to one another (Para [0091] – “The position tracking system 810 may use active optical markers (e.g., light emitting sources), passive optical markers (e.g., light reflectors)”, Fig.14 shows the markers used on the table, patient, tool, and the head mounted display (904, 906, 908, and 910) which appear to be arranged rigidly in a specified orientation) the plurality of reflective marker components being attachable as a rigid structure to a surgical instrument or an anatomy of a patient (Fig.14 shows the markers used on the table, patient, tool, and the head mounted display (904, 906, 908, and 910) which appear to be arranged on a rigid structure to be attached to the table, patient, tool, or head mounted display).
Conversely Jones does not teach that the cameras are infrared cameras.  Jones also does not teach that the markers are infrared-reflective markers.
However Lampotang et el. hereinafter Lampotang discloses infrared cameras and infrared-reflective markers (Para [0050] – “This particular system uses IR cameras 301 to track fiducial markers (reflective balls 302 a, 302 b, and 302 c)”).
Lampotang also discloses infrared-reflective marker components arranged rigidly in a specified orientation to one another (Para [0050] – “Each ball has a predefined relative position to the other two balls.”)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones and Haverkamp to incorporate the infrared cameras and markers of Lampotang to achieve the same results. One would have motivation to combine because “the cameras 301 see only the reflective balls (302 a, 302 b, and 302 c) in the image plane” (Para [0050]) therefore it is easy for the camera to detect the position of the markers with the infrared cameras and reflective markers.
Regarding Claim 11, Jones, Haverkamp, Yu, and Reiter disclose all the elements of the claimed invention as cited in Claims 1 and 10.
Conversely Jones does not teach the instructions further cause the computing system to calibrate the additional camera including determining a position and an orientation of the additional camera relative to a virtual three-dimensional coordinate system that encompasses a working portion of the surgical field.
However Lampotang discloses the instructions further cause the computing system to calibrate the additional camera including determining a position and an orientation of the additional camera relative to a virtual three-dimensional coordinate system that encompasses a working portion of the surgical field (Para [0050] – “The cameras are first calibrated by having them all view an object of predefined dimensions. Then the relative position and orientation of each camera can be calculated. After calibration, each camera searches each frame's images for the markers attached to the lens; then the marker position information from multiple cameras is combined to create a 3-D position and orientation of the tracked object” therefore each camera is calibrated as I is added to the system and the position and orientation of the camera is relative to a 3-D coordinate system). 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones and Haverkamp to incorporate the camera calibration of Lampotang to achieve the same results. One would have motivation to combine because “the marker position information from multiple cameras is combined to create a 3-D position and orientation of the tracked object” (Para [0050]).
Regarding Claim 12, Jones, Haverkamp, Yu, Reiter and Lampotang disclose all the elements of the claimed invention as cited in Claims 1, 10, and 11.
Jones further teaches cause the computing system to measure a position and an orientation of the additional camera relative to at least one other camera of the mesh of cameras (Para [0091] – “In the illustrated example, the camera system 902 includes two sets of cameras spaced apart by a known distance and relative orientation.” Therefore it is interpreted the distance and orientation between each camera is measured and stored by the computer equipment).
Conversely Jones does not teach the instructions to calibrate the additional camera 
However Lampotang discloses the instructions to calibrate the additional camera (Para [0050] – “The cameras are first calibrated by having them all view an object of predefined dimensions.”, therefore when a camera is added it is calibrated)
Jones and Lampotang are both analogous arts considering they are both in the field of position tracking using cameras and markers.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones and Haverkamp to incorporate the camera calibration of Lampotang to achieve the same results. One would have motivation to combine because “the marker .
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 20160225192 A1) in view of Haverkamp (US 20170292827), Yu (US 20160035108A1), Reiter et al. (US 20150297313 A1), and further in view of Popovic et al. (WO 2017115227 A1).
Regarding Claim 8, Jones, Haverkamp, Yu, and Reiter disclose all the elements of the claimed invention as cited in Claim 1.
Conversely Jones does not teach a controller configured to:
receive the position and the orientation of the tracked object; and
control a surgical tool such that the surgical tool is activated only when the position and orientation of the surgical tool is within a specified range of positions and orientations.
However Popovic et al. hereinafter Popovic discloses a controller configured to (Page 1 technical field – “This invention pertains a robot, a robot controller, and a method of robot guidance using captured images of the robot.”):
receive the position and the orientation of the tracked object (Pg.14 Para 3 – “Accordingly, in this version of robotic system 20, the image processor may be configured to detect and track the reference object”, Pg.14 Para 4 – “Robot control can be position based”, therefore the position and orientation of the tool (end effector) are received by the robot controller); and
control a surgical tool such that the surgical tool is activated only when the position and orientation of the surgical tool is within a specified range of positions and orientations (Pg.14 Para.4 - “Robot control can be position based: the robot motors are moved in robot joint space to move end-effector 42 from an initial position and orientation to the planned position and orientation.”, therefore it is interpreted that the movement to next planned position and orientation of the end effector would not occur until the end effector is in the defined first planned position and orientation as cited from .
Jones and Popovic are both analogous arts considering they are both in the field of image based guidance in a surgical field.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones and Haverkamp to incorporate the controlling of movement of the surgical tool of Popovic to achieve the same results. One would have motivation to combine “To improve workflow and accuracy and allow consistent tool placement” (Pg.1 Background and Summary Para 1).
Regarding Claim 9, Jones, Haverkamp, Yu, and Reiter disclose all the elements of the claimed invention as cited in Claim 1.
Conversely Jones does not teach a surgical robot configured to:
receive the position and the orientation of the tracked object; and
actuate a surgical tool in response to the position and the orientation of the tracked object.
However Popovic discloses a surgical robot configured to (Page 1 technical field – “This invention pertains a robot, a robot controller, and a method of robot guidance using captured images of the robot.”):
receive the position and the orientation of the tracked object (Pg.14 Para 3 – “Accordingly, in this version of robotic system 20, the image processor may be configured to detect and track the reference object”, Pg.14 Para 4 – “Robot control can be position based”); and
actuate a surgical tool in response to the position and the orientation of the tracked object (Pg.14 Para 4 – “Robot control can be position based”, therefore the surgical tool is robotically moved in response to the position of the tracked tool (end effector)).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones and Haverkamp to incorporate the controlling of movement of the surgical tool of Popovic to achieve the same results. One would have motivation to combine “To improve workflow and accuracy and allow consistent tool placement” (Pg.1 Background and Summary Para 1).
Claim 15-18 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 20160225192 A1) in view of Haverkamp (US 20170292827 A1), and further in view of Yu (US 20160035108A1).
Regarding Claim 15, Jones discloses a method (Para [0129] – “Aspects of the present disclosure are described herein with reference to flowchart illustrations and/or block diagrams of methods, apparatus (systems), and computer program products according to embodiments of the disclosure.”) comprising:
a processor in communication with memory storing instructions for tracking an object within a surgical field, which when executed by the processor (Para [0006] – “The computer equipment is configured to compute the relative location and orientation of the reference markers connected to the head mounted display and the reference markers connected to the patient based on processing a video signal from the at least one camera.” Therefore it is interpreted there is a memory as part of the computer to store the instructions to compute the location and orientation of markers), cause the processor to:
determining, based on the tracking data, a position and an orientation of the tracked object within a virtual three-dimensional coordinate system (Para [0093] – “The patient model coordinates data can be generated based on the position and orientation of the tracking markers 906 attached to the 908 attached to the surgery tool transformed to the unified coordinate system.”, Abstract – “The computer equipment generates a three dimensional anatomical model using patient data created by medical imaging equipment, and rotates and scales at least a portion of the three dimensional anatomical model based on the relative location and orientation of the reference markers,” therefore the position and orientation of the tool are tracked in a three-dimensional coordinate system); and
outputting the position and the orientation of the tracked object (Para [0093] – “the relative positioning component 916 outputs sight coordinates data, patient model coordinates data, and tool coordinates data to an image generator 918.”).
Conversely Jones does not teach receiving synchronized image captures from a plurality of cameras in a mesh of cameras, wherein the plurality of cameras includes at least three cameras distributed around the surgical field, the received synchronized image captures including a first image from a first camera, a second image from a second camera, and a third image from a third camera, wherein at least a portion of the synchronized image captures include information indicative of a position and orientation of a tracked object within the surgical field;
analyzing the synchronized image captures, including identifying tracking strength indicator information for each of the first image, the second image, and the third image and detecting that at least one of the synchronized image captures includes insufficient tracking strength indicator information, to generate tracking data for the tracked object, wherein the tracking data is generated from information extracted from at least two of the first image, the second image, and the third image, the at least two having sufficient tracking strength indicator information, wherein the insufficient tracking strength indictor information is determined based, at least in part, on a previously captured image from each camera of the plurality of cameras;
receiving synchronized image captures from a plurality of cameras in a mesh of cameras, wherein the plurality of cameras includes at least three cameras (Para [0075] – “This enables for example an automated, temporal synchronization of the external tracking sensor 32 (cameras 34, 36) and of the mobile computer device 20 with the first optical sensor 22 incorporated therein.”, the first optical sensor is a camera embedded in the mobile computer however Para [0031] discloses that the external tracking sensor may comprise more than two cameras) distributed around the surgical field (Jones discloses a mesh of cameras distributed in a surgical field as cited above in Claim 1), the received synchronized image captures including a first image from a first camera, a second image from a second camera, and a third image from a third camera, wherein at least a portion of the synchronized image captures include information indicative of a position and orientation of a tracked object (Para [0070] – “a pose determination unit 30 comprising a tracking sensor 32 for capturing data with regard to the position and location of the mobile computer device 20. Said tracking sensor 32 is embodied as an external tracking sensor”, Para [0031] discloses that the external tracking sensor may comprise more than two cameras) within the surgical field (Jones discloses a mesh of cameras distributed in a surgical field as cited above in Claim 1);
Jones and Haverkamp are both analogous arts considering they are both in the field of position tracking.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones to incorporate the obstruction analysis of Haverkamp to achieve the same results. One would have motivation to combine because the motion is relative compared to another object and “the bandwidth or computing power can be saved and the stability of the so-called position fix can also be increased.” (Para [0038]).
Conversely Jones and Haverkamp do not teach analyzing the synchronized image captures, including identifying tracking strength indicator information for each of the first image, the second image, and the third image and detecting that at least one of the synchronized image captures includes insufficient tracking strength indicator information, to generate tracking data for the tracked object, wherein the tracking data is generated from information extracted from at least two of the first image, the second image, and the third image, the at least two having sufficient tracking strength indicator information, wherein the insufficient tracking strength indictor information is determined based, at least in part, on a previously captured image from each camera of the plurality of cameras;
However Yu discloses analyzing the synchronized image captures, including identifying tracking strength indicator information for each of the first image, the second image, and the third image (Para [0416] – “FIG. 41 is a flow chart that illustrates an example embodiment of how the system may adapt to the addition or removal of cameras/markers (e.g. a view path becoming unobstructed or obstructed) using the generalized six-degrees-of-freedom algorithm…Regardless of what happened, for each marker the system at block 4106 determines which remaining cameras can see that marker.” Therefore the system analyzes the images to determine which cameras may have an obstructed viewpath [a tracking strength] of the tracked marker, Para [0144] "In other embodiments, the motion data feed generator 324 can be configured to sync the timing of the motion tracking system 102 with the scanner controller 106.", therefore it is interpreted the cameras of the motion tracking system are synced so that the motion data feed generator can be synced with the motion tracking system, Para [0346] – “For example, if there are initially three cameras that can see a marker but one camera's viewpath becomes blocked, such as by the patient's arm, then the system may be able to use the other two cameras with unobstructed viewpaths to determine the marker (or markers) position”, therefore tracking strength was determined in three images) and detecting that at least one of the synchronized image captures includes insufficient tracking strength indicator information (Para [0346] – “For example, if there are initially three cameras that can see a marker but one camera's viewpath becomes blocked, such as by the patient's arm, then the system may be able to use the other two cameras with unobstructed three centroid positions on the marker and utilize those positions to determine the position of the patient's head, by combining data from the two images of the marker to generate six unique principal quantities” therefore to determine the 3D pose six degrees of freedom are determined utilizing the positions of the three centroids of the marker from at least two images, Para [0416] – “Regardless of what happened, for each marker the system at block 4106 determines which remaining cameras can see that marker” therefore it is interpreted the tracking strength indicator to determine if an a camera can see the marker is based on all three centroids being captured or not in an image), to generate tracking data for the tracked object, wherein the tracking data is generated from information extracted from at least two of the first image, the second image, and the third image (Para [0034] – “In certain embodiments, a system for tracking a moving target having up to six degrees of freedom and rapidly determining positions of the moving target comprises: an optical target fixed to the moving target, the optical target defining a target point; at least two cameras positioned so as to view the optical target from different directions with each of the at least two cameras being adapted to record two-dimensional images of the optical target”), the at least two having sufficient tracking strength indicator information, (Para [0346] – “In some embodiments, the system may be able to seamlessly deal with blocking or obstructing of the viewpath of one or more cameras. For example, if there are initially three cameras that can see a marker but one camera's viewpath becomes blocked, such as by the patient's arm, then the system may be able to use the other two cameras with unobstructed viewpaths to determine the marker (or markers) position”,  wherein the insufficient tracking strength indictor information is determined based, at least in part, on a previously captured image from each camera of the plurality of cameras (Para [0416] – “FIG. 41 is a flow chart that illustrates an example embodiment of how the system may adapt to the addition or removal of cameras/markers (e.g. a view path becoming unobstructed or obstructed) using the generalized six-degrees-of-freedom algorithm…Regardless of what happened, for each marker the system at block 4106 determines which remaining cameras can see that marker.”, therefore there is a tracking strength indicator information to determine which cameras can see the marker, Para [0344] – “This disclosure previously described some embodiments in which a MRI Head Tracker (or other motion tracking system) may take real-time input from two 2D imaging sensors and analyze the data to determine and report motions in six degrees of freedom with minimal latency. Some of those embodiments are configured to detect and measure three centroid positions on the marker and utilize those positions to determine the position of the patient's head, by combining data from the two images of the marker to generate six unique principal quantities” therefore to determine the 3D pose six degrees of freedom are determined utilizing the positions of the three centroids from at least two images, therefor it is interpreted is the data from the two images [previously captured] is used to determine if the three centroids [tracking strength indicator information] are in each of the images);
Jones and Yu are both analogous arts considering they are both in the field of position tracking using cameras in a medical environment.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones to incorporate the obstruction analysis of Yu to achieve the same results. One would have motivation to combine because “the embodiments disclosed herein relate to a patient motion tracking system that can track patient movement with translation accuracies of about 0.1 mm and angle accuracies of about 0.1 degrees.” (Para [0119]).
Regarding Claim 16, Jones, Haverkamp, and Yu disclose all the elements of the claimed invention as cited in Claim 15.
Conversely Jones does not teach determining a tracking strength indicator information for each remaining image in the synchronized image captures; and
utilizing each remaining image of the synchronized image captures that includes a tracking strength indicator that exceeds a predetermined threshold.
However Yu discloses However Yu discloses determining a tracking strength indicator information for each remaining image in the synchronized image captures (Para [0416] – “FIG. 41 is a flow chart that illustrates an example embodiment of how the system may adapt to the addition or removal of cameras/markers (e.g. a view path becoming unobstructed or obstructed) using the generalized six-degrees-of-freedom algorithm…Regardless of what happened, for each marker the system at block 4106 determines which remaining cameras can see that marker.” Therefore the system analyzes the images to determine which cameras may have an obstructed viewpath [determining a tracking strength indicator], Para [0144] "In other embodiments, the motion data feed generator 324 can be configured to sync the timing of the motion tracking system 102 with the scanner controller 106.", therefore it is interpreted the cameras of the motion tracking system are synced so that the motion data feed generator can be synced with the motion tracking system); and
utilizing each remaining image of the synchronized image captures that includes a tracking strength indicator that exceeds a predetermined threshold (Para [0346] – “In some embodiments, the system may be able to seamlessly deal with blocking or obstructing of the viewpath of one or more cameras. For example, if there are initially three cameras that can see a marker but one camera's viewpath becomes blocked, such as by the patient's arm, then the system may be able to use the other two cameras with unobstructed viewpaths to determine the marker (or markers) position”, therefore the system determines which cameras have an unobstructed viewpaths [sufficient tracking strength]and three centroid positions on the marker and utilize those positions to determine the position of the patient's head, by combining data from the two images of the marker to generate six unique principal quantities” therefore to determine the 3D pose six degrees of freedom are determined utilizing the positions of the three centroids from at least two images, as shown in Fig. 2A a marker contains three reference points with three centroids, Para [0416] – “Regardless of what happened, for each marker the system at block 4106 determines which remaining cameras can see that marker” therefore it is interpreted the threshold of the tracking strength indicator to determine if an a camera can see the marker is based on all three centroids being captured or not in an image).
Jones and Yu are both analogous arts considering they are both in the field of position tracking using cameras in a medical environment.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones to incorporate the obstruction analysis of Yu to achieve the same results. One would have motivation to combine because “the embodiments disclosed herein relate to a patient motion tracking system that can track patient movement with translation accuracies of about 0.1 mm and angle accuracies of about 0.1 degrees.” (Para [0119]).
Regarding Claim 17, Jones, Haverkamp, and Yu disclose all the elements of the claimed invention as cited in Claims 15 and 16.
determining the tracking strength indicator information includes determining how much of an aspect of the tracked object is occluded in each image of the synchronized image captures.
However Yu discloses However Yu discloses determining the tracking strength indicator information includes determining how much of an aspect of the tracked object is occluded in each image of the synchronized image captures (Para [0144] "In other embodiments, the motion data feed generator 324 can be configured to sync the timing of the motion tracking system 102 with the scanner controller 106.", therefore it is interpreted the cameras of the motion tracking system are synced so that the motion data feed generator can be synced with the motion tracking system, Para [0344] – “This disclosure previously described some embodiments in which a MRI Head Tracker (or other motion tracking system) may take real-time input from two 2D imaging sensors and analyze the data to determine and report motions in six degrees of freedom with minimal latency. Some of those embodiments are configured to detect and measure three centroid positions on the marker and utilize those positions to determine the position of the patient's head, by combining data from the two images of the marker to generate six unique principal quantities” therefore to determine the 3D pose six degrees of freedom are determined utilizing the positions of the three centroids from at least two images, as shown in Fig. 2A a marker contains three reference points with three centroids, Para [0416] – “Regardless of what happened, for each marker the system at block 4106 determines which remaining cameras can see that marker”, therefore the system has instructions to determine which cameras can see the marker it is interpreted these instructions are based on the method used to determine the position where three centroid positions of the marker are used therefore three centroid positions would have to be visible in the image).
Jones and Yu are both analogous arts considering they are both in the field of position tracking using cameras in a medical environment.

Regarding Claim 18, Jones, Haverkamp, and Yu disclose all the elements of the claimed invention as cited in Claims 15 and 16.
Conversely Jones does not teach the tracked object includes a tracking frame with a plurality of tracking markers; and
determining how much of the aspect of the tracked object is occluded includes determining how many of the plurality of tracking markers are visible in each image of the synchronized image captures.
However Yu discloses the tracked object includes a tracking frame with a plurality of tracking markers (Fig. 6C shows the tracked object [the head] with three tracking markers [one on the mouth and two on the four head], each marker containing three reference points); and
determining how much of the aspect of the tracked object is occluded includes determining how many of the plurality of tracking markers are visible in each image of the synchronized image captures (Para [0144] "In other embodiments, the motion data feed generator 324 can be configured to sync the timing of the motion tracking system 102 with the scanner controller 106.", therefore it is interpreted the cameras of the motion tracking system are synced so that the motion data feed generator can be synced with the motion tracking system, Para [0344] – “This disclosure previously described some embodiments in which a MRI Head Tracker (or other motion tracking system) may take real-time input from two 2D imaging sensors and analyze the data to determine and report motions in six degrees of freedom with minimal latency. Some of those embodiments are configured to detect and measure three centroid positions on the marker and utilize those positions to determine the position of the patient's two images of the marker to generate six unique principal quantities” therefore to determine the 3D pose six degrees of freedom are determined utilizing the positions of the three centroids from at least two images, as shown in Fig. 2A a marker contains three reference points with three centroids, Para [0416] – “Regardless of what happened, for each marker the system at block 4106 determines which remaining cameras can see that marker”, therefore the system has instructions to determine which cameras can see the marker it is interpreted these instructions are based on the method used to determine the position where three centroid positions of the marker are used therefore occlusion is determined based on all three centroid positions being visible).
Jones and Yu are both analogous arts considering they are both in the field of position tracking using cameras in a medical environment.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones to incorporate the obstruction analysis of Yu to achieve the same results. One would have motivation to combine because “the embodiments disclosed herein relate to a patient motion tracking system that can track patient movement with translation accuracies of about 0.1 mm and angle accuracies of about 0.1 degrees.” (Para [0119]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 20160225192 A1) in view of Haverkamp (US 20170292827), Yu (US 20160035108A1), and further in view of Popovic et al. (WO 2017115227 A1).
Regarding Claim 19, Jones, Haverkamp, and Yu disclose all the elements of the claimed invention as cited in Claims 15 and 16.
Conversely Jones does not teach a surgical robot configured to:
receive the position and the orientation of the tracked object with a surgical robot; and
with the surgical robot, actuating a surgical tool in response to the position and the orientation of the tracked object.
a surgical robot configured to (Page 1 technical field – “This invention pertains a robot, a robot controller, and a method of robot guidance using captured images of the robot.”):
receive the position and the orientation of the tracked object with a surgical robot (Pg.14 Para 3 – “Accordingly, in this version of robotic system 20, the image processor may be configured to detect and track the reference object”, Pg.14 Para 4 – “Robot control can be position based”); and
with the surgical robot, actuating a surgical tool in response to the position and the orientation of the tracked object (Pg.14 Para 4 – “Robot control can be position based”, therefore the surgical tool is robotically moved in response to the position of the tracked tool (end effector)).
Jones and Popovic are both analogous arts considering they are both in the field of image based guidance in a surgical field.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones and Haverkamp to incorporate the controlling of movement of the surgical tool of Popovic to achieve the same results. One would have motivation to combine “To improve workflow and accuracy and allow consistent tool placement” (Pg.1 Background and Summary Para 1).
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pages 8-9, filed September 23, 2021, with respect to the 35 USC § 103 rejections of has been fully considered and is not persuasive.  Applicant argues that Jones and multiple cameras, or a camera mesh, to track an object by tracking the position and orientation of the optical tracker. The camera mesh may comprise different types of cameras positioned in various places around a surgical field. Examples of cameras that may be incorporated into a camera mesh and their placement include an overhead stationary camera, an overhead tracking camera, glasses with an attached camera, an AR headset with attached camera, a camera attached to a surgical instrument, or a body camera”, therefore the camera system 902 of Jones which can include a plurality of cameras as well as the camera on the head mounted display is interpreted as a mesh of cameras.  Yu was used to teach the selection of best images which is in the field of tracking in a medical environment.  Applicant argues that Haverkamp is not focused on any type of surgical application and therefore it is arguable whether one of ordinary skill in the art would have looked to Haverkamp to modify Jones or Yu.  However it is well known object tracking with the use of cameras is used in many fields therefore one would have motivation to look into other fields to improve Jones or Yu.
Applicant’s arguments, see pages 8-9, filed September 23, 2021, with respect to the amendments made to claims 1 and 20 has been fully considered and is not persuasive.  Applicant argue that Yu fails to teach “sufficient tracking strength indicator information that transgresses a pre-determined threshold”.  Applicant argues Yu teaches a binary determination based on whether a camera can see a marker or not, however as cited above the three centroid positions are needed to calculate the position of the head therefore it is interpreted the threshold is the three centroids being present in an image.  Applicant further argues that Yu discuss any sort of tracking strength indicator that is variable or that is tested to determine if it transgresses a threshold.  However the tracking strength 
Applicant further argues that the office action does not provide an appropriate motivation to have utilized the obstructed camera processing from Yu.  Applicant argues that implementing the obstructed camera processing of Yu would not result in the alleged benefit and that Yu’s system at best is a mechanism to avoid errors when one of the cameras is blocked, however by avoiding errors the system would become more accurate as the motivation statement cited “the embodiments disclosed herein relate to a patient motion tracking system that can track patient movement with translation accuracies of about 0.1 mm and angle accuracies of about 0.1 degrees” (Para [0119]), therefore it can be interpreted that by using the obstructed camera processing to eliminate errors the accuracy of the tracking improves to the accuracy disclosed.  As recited above Jones Haverkamp and Yu do not teach wherein the pre-determined threshold is set to avoid false positive tracking identifications, therefore a new grounds of rejection has been made for claims 1 and 20 in view of Reiter (US 20150297313 A1).
Applicant’s arguments, see page 10, filed September 23, 2021, with respect to the amendments made to claim 15 has been fully considered and is not persuasive.  As state above Yu discloses the insufficient tracking strength indicator information.  Applicant further argues Yu doesn’t teach the insufficient tracking strength indicator being “determined based, at least in part, on a previously captured image”.  However as cited above Yu discloses the positions of the centroids are determined from two images therefore it is interpreted the same images are used to determine if the positions cannot be determined.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Marti et al. (US 20210030479 A1 with a published PCT having a filing date 6/1/2017) – discloses a surgical navigation system,
Frasier et al. (US 20180279913 A1) – discloses a tracking system with a threshold for determining if an instrument array has been obscured enough to cause an error [tracking strength].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.C.L./              Examiner, Art Unit 3793               

                /SERKAN AKAR/               Primary Examiner, Art Unit 3793